Citation Nr: 1706995	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  05-19 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifested by stomach pain, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for fatigue, to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for diabetes mellitus. 

4.  Entitlement to an effective date prior to August 29, 2002, for service-connected headaches. 

5.  Entitlement to an effective date prior to August 29, 2002, for a service-connected left knee disability. 

6.  Entitlement to an effective date prior to August 29, 2002, for a service-connected right knee disability. 

7.  Entitlement to an initial rating in excess of 10 percent for a service-connected right knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 1971 and from December 1990 to June 1991, to include service in Vietnam and Southwest Asia. 

This case comes before the Board of Veterans' Appeals (the Board) from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio; a November 2008 rating decision from the RO in Newark, NJ; and May 2016 rating decision from the RO in Columbia, South Carolina.  The first two claims were subsequently transferred to the jurisdiction of the Columbia, South Carolina, RO. 

The Veteran appeared at a travel Board hearing at the RO in September 2008 before a Veterans Law Judge (VLJ).  That VLJ is no longer with the Board.  A May 2011 letter informed the Veteran of that fact, and provided him with the option of having another hearing.  The Veteran responded that he did not wish to be scheduled for another hearing.  A transcript of the September 2008 hearing has been associated with the Veteran's claims file. 

The July 2003 rating decision denied, in pertinent part, the Veteran's claims for service connection for a disability manifested by stomach pain and for fatigue.  These two claims were previously before the Board in December 2008 and September 2012.  The September 2012 decision remanded both for further development. 

The November 2008 rating decision denied the Veteran's claim for service connection for diabetes mellitus.  The claim was previously before the Board in September 2012.  At that time the Board took jurisdiction over the claim and remanded it to the Agency of Original Jurisdiction to issue a Statement of the Case (SOC).  See Manlincon v West, 12 Vet. App. 238, 240-1 (1999).  The SOC was issued in May 2016, and the Veteran perfected appeal in July 2016 with a VA Form 9.  He declined a hearing on the issue. 

These claims on are now before the Board once again. 

With respect to the claims of entitlement to an earlier effective date for service-connected headaches, a left knee disability, and a right knee disability and entitlement to a higher initial rating for a right knee disability, they arose out of the May 2016 rating decision, and were appealed in a July 2016 notice of disagreement.  As explained in more detail below, the appeal of those issues has not been addressed by the Agency of Original Jurisdiction (AOJ), and the Board is obligated to address it.  See Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.29 (2016).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

Disability Manifested by Stomach Pain

In September 2012 the Board remanded this issue of entitlement to service connection for a disability manifested by stomach pain in order to obtain an addendum opinion to determine if the Veteran's gastritis was etiologically related to his active military service.  An opinion was obtained in April 2016 that stated that the Veteran's gastritis was less likely than not related to active service.  However, the addendum opinion obtained does not contain an adequate rationale, because the rationale only considers the absence of medical records without addressing the Veteran's lay statements regarding his stomach condition while in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

The VA clinician's rationale stated that there was no evidence to support that the Veteran had objective findings, diagnosis, or definitive tests to support the presence of gastritis or received any treatment for it while in service.  It does note that the Veteran has made lay statements about acid reflux and heartburn, but does not address these statements in determining there was a lack of evidence.  As this opinion does not address these statements it is incomplete and the remand order was not substantially complied with.  Therefore a remand is required.  See Stegall v. West, 11 Vet. App (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand order). 

Additionally, the Board notes that there are outstanding VA medical records relating to the Veteran's disability manifested with stomach pain.  Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2) (West 2014).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

The Veteran testified that in 1994 or 1995 he underwent a test of his stomach during a Gulf War Illness examination.  An article from The Jersey Journal in October 1994 notes that the Veteran was part of a group that underwent examination at the VA Medical Center (VAMC) in East Orange related to Gulf War Illness in the spring of 1994.  Further, records from the VAMC in East Orange, New Jersey, indicated the Veteran had received treatment in the Persian Gulf Clinic as far back as May 1994.  However, records relating to the Veteran's treatment and examination from that period have not been sought or obtained by VA.  Accordingly, a remand is necessary to obtain these records.  

Fatigue

In September 2012, the Board remanded this issue to the AOJ in order to obtain an examination to determine whether the Veteran's chronic fatigue syndrome (CFS) had manifested at a compensable level (i.e. with fatigue and other manifestation which wax and wane, but results in periods of incapacitation of at least one week during the year).  In April 2016, a VA examiner opined that the Veteran did not meet the criteria for a diagnosis of CFS and noted there was no mention of CFS in the Veteran's medical records. This statement was inaccurate and does not reflect a review of the claims file.  

The Veteran underwent a VA examination in March 2009, which resulted in a diagnosis of CFS.  An addendum opinion in April 2009 reaffirmed this diagnosis stating that six of the ten diagnostic criteria for CFS had been met and a diagnosis was appropriate.  A second addendum opinion was provided in February 2010 that identified the specific seven diagnostic criteria for CFS the Veteran met.  As the April 2016 opinion does not address these records and their repeated diagnosis of CFS, it is inadequate for the purposes of adjudication.  The claim must be remanded in order to obtain an adequate opinion in line with the September 2012 remand order.  See Stegall v. West, 11 Vet. App (1998) (holding that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand order).

Diabetes

The claim for entitlement to service connection for diabetes was remanded in September 2016 in order to obtain a SOC.  An SOC was obtained, but it was based on an inadequate record.  Specifically, the Veteran had identified private medical records that have not been sought or obtained by VA.  Pursuant to the duty to assist, VA must assist the Veteran in obtaining all relevant medical treatment or examination records at the expense of VA if the Veteran' furnishes information sufficient to locate those records.  38 U.S.C.A. § 5103A(c)(1) (West 2014).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

In November 2009, the Veteran provided a statement by his private family doctor, Dr. M.D.S., noting a prescription for metformin.  In the same month VA treatment records indicated that the Veteran had a non-VHA (Veteran's Health Administration) prescription for metformin to treat diabetes.  In December 2009, the Veteran provided a signed VA form 21-4142 authorizing the release of records from Dr. M.D.S. for all his conditions.  The record does not indicate VA sought or obtained the identified records prior to the expiration of the authorization.  In May 2011 the Veteran was requested to fill out a VA form 21-4142 for Dr. M.D.S. in relation to claims for PTSD and a left should disability, and the form was not returned.  This attempt is was not sufficient to satisfy the duty to assist with regard to the Veteran's claim for diabetes.  The record clearly indicates there are relevant outstanding treatment records regarding the Veteran's diabetes treatment by Dr. M.D.S., the Veteran authorized the release, and they were not sought until after the authorization had expired.  Even then it was not in the context of the Veteran's diabetes claim.  Therefore, the claim must be remanded to attempt to obtain a new authorization for the release of records from Dr. M.D.S. with respect to the Veteran's claim for diabetes.  

However, the Veteran is reminded that the duty to assist is a two-way street.  If the Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran does not complete a new authorization form, the records cannot be obtained, and will not be part of the record on which his claim is readjudicated.

Manlincon

With regard to the issues of entitlement to an effective date prior to August 29, 2002, for service-connected headaches, for a service-connected left knee disability, and for a service-connected right knee disability and the issue of entitlement to an initial disability rating in excess of 10 percent for a service-connected right knee disability, the AOJ has not issued a SOC in response to the Veteran's timely filed notice of disagreement.  In July 2016, VA received the Veteran's notice of disagreement with a May 2016 rating decision, which granted service connection for the above stated disabilities.  VA has yet to issue SOC as to the issues.  Therefore, the Board is obligated to remand those claims.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. § 19.29 (2016).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment and evaluation records.  In particular, the AOJ should obtain the records from the VA facility in East Orange, New Jersey relating to the Veteran's Gulf War Illness examination in 1994, as well as any other relevant outstanding VA records. 

All efforts to obtain the additional evidence must be documented in the electronic claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

2.  Contact the Veteran and request that he provide information as to all treatment of his claimed disorders.  Specifically, the Veteran should be requested to authorize a new release of treatment records from Dr. M.D.S.  The request should inform the Veteran that the prior authorization for records has expired and a new one is needed to obtain the records. 

3.  Thereafter, the AOJ should return the Veteran's updated claims file to the examiner who provided the April 2016 addendum opinion concerning the Veteran's disability manifested with stomach pain. 

If the April 2016 examiner is not available, the claims file should be reviewed by another clinician with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion. 

Based upon the claims file review and sound medical principles, the examiner should answer the following question: Is it at least as likely as not that the Veteran's gastritis is etiologically related to his active military service.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

The examiner should address all relevant statements in the record pertaining to the etiology of the Veteran's disability manifested with stomach pain, including lay statements that he had acid reflux and heartburn and was treated for the condition in service.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

4.  After the above development has taken place, the AOJ should return the Veteran's updated claims file to the examiner who provided the April 2016 examination and opinion for the Veteran's fatigue. 

If the April 2016 examiner is not available, the claims file should be reviewed by another clinician with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion. 

The examiner should comment on whether the Veteran's CFS exhibits symptomatology consistent with a compensable rating under 38 C.F.R. § 4.88b (2016) Diagnostic Code 6354, or has exhibited such symptomatology at any time during the pending appeal, approximately since September 2002.  

The examiners opinion should address all relevant evidence in the file, including the Veteran's lay statements and those made by the examiner in the March 2009 VA examination report and subsequent addendum opinions in April 2009 and February 2010.  

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

5.  Thereafter, readjudicate the issue of entitlement to service connection for a disability manifested with stomach pain, for fatigue, and for diabetes.  If a determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

6.  Furnish the Veteran a statement of the case as to the issues of entitlement to an effective date prior to August 29, 2002, for service-connected headaches, for a service-connected left knee disability, and for a service-connected right knee disability and the issue of entitlement to an initial disability rate in excess of 10 percent for a service-connected right knee disability

Inform the Veteran that in order to perfect an appeal of the claims, he must still timely file a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




